PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/494,198
Filing Date: 13 Sep 2019
Appellant(s): NATIONAL UNIVERSITY CORPORATION, IWATE UNIVERSITY et al.



__________________
Akihiro Matsuya
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2022-07-07.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2022-02-09 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Examiner has withdrawn prior art rejections under 35 USC 103.
(2) Response to Argument
Argument 1:  Examiner acknowledges Appellant’s argument that “Appellant respectfully submits that Appellant has an option to amend claim 8 to remove "appropriate" for clarification and to expedite the prosecution of this application after the Board makes a decision. The 35 U.S.C. 112(b) rejections against claims 8-9 will be moot after the amendment is entered.
Argument 2: Examiner acknowledges Appellant’s argument that “Appellant respectfully submits that Appellant has an option to cancel claim 14 without prejudice and to expedite the prosecution of this application after the Board makes a decision. The 35 U.S.C. 101 rejections against claim 14 will be moot after the amendment is entered.”
Argument 3-(1):  Appellant argues on Pages 12-16 that “Appellant’s claims recite ‘learning’ and are directed to a learning model, which is impractical to perform in the human mind.”  Examiner respectfully reiterates that Appellant has not claimed the process of learning, or training the model, but rather claims “based on a learned model that is obtained by causing a learning model having a tree structure configured by a plurality of hierarchically arranged nodes each associated with a corresponding one of hierarchically divided state spaces to learn a predetermined set of pieces of data for learning.”  Appellant merely claims “based on a learned model”, thus indicating that the “learned model” exists, and Appellant uses the passive voice to describe the learned model, including that it is learned on data, and is thus not actively claiming details of a specific “method of training” (see MPEP 2106.04(a)(1)(vii)).  Appellant also claims to “acquire a reliability-index”, again using passive voice to indicate “that is obtained through the learning”.  Here again, learning has already proceeded before the reliability-index is “acquired” and Appellant has not claimed an active process of learning.  Examiner points out that Appellant indicates that the technical problem faced by their invention is to make better predictions on a model that has been partially trained.  See Instant Specification under “Technical Problem”, in [0009]:  “Thus, particularly, in a state in which learning does not yet proceed sufficiently, a situation in which the reliability of a prediction output based on an end node is not necessarily sufficient has sometimes occurred.”  Examiner also points to [0005]:  “A method for predicting an output corresponding to new input data using a learned learning tree will be described using Figure 24. Figures 24A and 24B respectively illustrate a configuration of a learning tree that is in a state in which the learning has proceeded to a certain degree” and [0006]:  “In this way, according to a conventional learning structure, even when learning is not yet sufficiently performed on a particular state space, prediction processing is performed using a node that is located at an utmost end position among upper nodes and that encompasses the relevant state space, and thus, at least rough prediction processing can be performed, that is, a generalization function can be achieved.”
	Appellant continues their argument by stating this process cannot be practically performed in the human mind.  Examiner respectfully disagrees, as while this may be true for the actual training process of a machine learning model through many iterations, the same cannot be assumed for performing a prediction or inference using a trained machine learning model, as machine learning models may be quite simple to evaluate. Examiner reiterates that the claimed limitations can be performed with pen and paper, as they are each evaluation steps in an algorithm, as a mental process is defined as an “observations, evaluations, judgments, and opinions” (see MPEP 2106.04(a)(2)(III)).  Appellant argues that the claimed limitations cannot practically be performed in the human mind because they “need…circuitry”.  “Circuitry” is an additional element that needs to be evaluated under Step 2A Prong Two, but as will be shown below, amounts to mere instructions to apply the exception on a computer (see MPEP 2106.05(f)).
	Argument 3-(2): Appellant argues on Pages 16-18 that the claimed elements of circuitry “do not amount to mere instructions to apply the exception on a computer but meaningfully limit the Appellant’s claims”.  Appellant proceeds to argue about “technological improvements” but Appellant does not specifically provide evidence as to which claimed limitations provide said improvements.  Appellant states the Examiner “does not explain anything why these additional elements do not meaningfully limit the Appellant’s claims”.  Examiner refers Appellant, as in the Office Action, to MPEP 2106.05(f).  Here it explains “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.”  While Appellant describes processes that are performed on each piece of “circuitry”, Appellant’s claimed “circuitry” is not given any specific details or structure that distinguishes it from a generic computer.  Thus, Appellant is claiming mere instructions to apply a mental process on a generic computer.
Argument 3-(3):  Appellant argues on Pages 19-21 that, regarding Step 2B, Examiner did not recite any court cases to note the well-understood, routine, and conventional nature of the additional elements.  Examiner points out that the Berkheimer Memorandum is for instances where the claims recite WURC, which does not apply in this case.  Examiner points out that in the Step 2B analysis, Examiner did not recite WURC, but rather repeated the same analysis as in Step 2A Prong Two, which is that the additional elements amount to mere instructions to apply the mental process on a generic computer.  As stated in MPEP 2106.05(f):  “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.”  Therefore, Appellant’s argument is not applicable to Examiner’s Step 2B analysis.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEONARD A SIEGER/Examiner, Art Unit 2126                                                                                                                                                                                                        
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.